DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/20/21 have been fully considered but they are not persuasive. The applicant argues that since the prior art of Yen et al. does not mention or suggest “reducing magnetic coupling between the second and third based on magnetic coupling cancellation inherency can’t be relied upon. The examiner respectfully disagrees. 
Claim 1 of the applicant invention describes structurally that the second inductor  
includes a second port, the second inductor comprising a first portion configured to permit current flow in a clockwise direction and a second portion configured to permit current flow in a counter-clockwise direction.  The claim further teaches that since the counter clockwise direction is opposite the clockwise direction a reduction of magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation. As pointed out in the rejection below, the prior art of Yen et al. clearly teaches the same structural features as the applicant claimed invention. By having these same structural features one of ordinary skill in the art can reasonably conclude that structural features of Yen embodiment as constructed can reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation. Accordingly, the rejection will remain in the office action. 


The applicant argues that the prior art of Yen does not discloses “the magnetic coupling between the third inductor and the second inductor is represented by a magnetic coupling coefficient”….wherein the magnetic coupling coefficient is less than 0.1. The examiner respectfully disagrees. Even though the prior art of Yen does not mention magnetic coupling coefficient between the second and third inductor; one of ordinary skill in the art knows that when two coils are placed in close vicinity of each other a magnetic coupling coefficient (k) will be created.  As mentioned in the rejection below, since the prior art of Yen is built structurally similar to the applicant claimed invention, it will have similar characteristics such as having features wherein the magnetic coupling coefficient is less than 0.1. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Accordingly, the rejection will remain in the office action.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



1.	Claims 1, 3-5, 7-11, 16 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yen. (US 10,340,880).
	Regarding claim 1, Yen (figures 1a-1d, Col 2, lines 45-65 and Col 3, lines 1-65) discloses a first inductor (160) including a first port (162); a second inductor (120) magnetically coupled to the first inductor (see figure 1a), the second inductor including a second port (138 or 139), the second inductor comprising a first portion (150) configured to permit current flow in a clockwise direction (see Col 3, lines 1-65) and a second portion (130) configured to permit current flow in a counter-clockwise direction (see Col 3, lines 1-65); and a third inductor (170) magnetically coupled to the first inductor (see figure 1a), and to the second inductor (see figure 1a), the magnetic coupling between the third inductor and the second inductor being represented by a magnetic coupling coefficient (note: when two coils are placed in close vicinity of each other a magnetic coupling coefficient (k) will be created), the third inductor including a third port (172 or 174), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation (see Col 3, lines 1-65)).(Note: it would be an inherent characteristic of Yen to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation since the prior art of Yen is built structurally similar to the applicant claimed invention); wherein the second inductor (120) is shaped in accordance with a figure eight configuration and in which the second inductor comprises see figure 1a) and wherein the magnetic coupling coefficient is less than 0.1 (note: since the prior art of Yen is built structurally similar to the applicant claimed invention, it will have similar characteristics such as having features wherein the magnetic coupling coefficient is less than 0.1)
Regarding claim 3, Yen (figure 1a) discloses in which the overlapped cross portion (140) comprises a first conductive trace and a second conductive trace in a different conductive layer than the first conductive trace. (see Col 2, lines 45-65)
Regarding claim 4, Yen (figure 1a) discloses in which the overlapped cross portion is shaped in accordance with an orthogonal configuration or is shaped in accordance with a diagonal configuration.
Regarding claim 5, Yen (figure 1a) discloses in which the second inductor overlaps the first inductor and/or the third inductor.
Regarding claim 7, Yen (figure 1a) discloses in which the first inductor, the second inductor, and/or the third inductor comprise a center tap (152).
Regarding claim 8, Yen (figure 1a) discloses in which the at least one corner of the first portion or the second portion of the second inductor is shaped in accordance with an orthogonal configuration or a diagonal configuration.
Regarding claim 9, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
claim 10, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Regarding claim 11, Yen (figure 1a) discloses in which the first inductor and/or the third inductor comprises multiple turns.
Regarding claim 16, Yen (figures 1a-1d, Col 2, lines 45-65 and Col 3, lines 1-65) discloses first means (160) for storing energy in a magnetic field, the first energy storing means being accessible via a first port (162); second means (120) for storing energy in a magnetic field, the second energy storing means magnetically coupled to the first energy storing means (see figure 1a), the second energy storing means being accessible via a second port (139), the second energy storing means comprising a first portion (150) configured to permit current flow in a clockwise direction (Col 3, lines 1-65) and a second portion (130) configured to permit current flow in a counter-clockwise direction (Col 3, lines 1-65); and third means (170) for storing energy in a magnetic field, the third energy storing means magnetically coupled to the first energy storing means (see figure 1a) and to the second storing means (see figure 1a), the magnetic note: when two coils are placed in close vicinity of each other a magnetic coupling coefficient (k) will be created),
the third energy storing means being accessible via a third port (172), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation.(see  Col 3, lines 1-65).(Note: it would be an inherent characteristic of Yen in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation since the prior art of Yen is built structurally similar to the applicant claimed invention)wherein the second storing means is shaped in accordance with a figure eight configuration and in which the second storing means overlaps the first energy storing means and/or the third energy storing means (see figures 1a-1c), and wherein the magnetic coupling coefficient is less than 0.1. (note: since the prior art of Yen is built structurally similar to the applicant claimed invention, it will have similar characteristics such as having features wherein the magnetic coupling coefficient is less than 0.1)
Regarding claim 19, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837